 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 658 
In the House of Representatives, U. S.,

July 17, 2009
 
RESOLUTION 
Permitting official photographs of the House of Representatives to be taken while the House is in actual session on a date designated by the Speaker. 
 
 
That on such date as the Speaker of the House of Representatives may designate, official photographs of the House may be taken while the House is in actual session. Payment for the costs associated with taking, preparing, and distributing such photographs may be made from the applicable accounts of the House of Representatives.  
 
Lorraine C. Miller,Clerk.
